Citation Nr: 0607846	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  02-02 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
supracondylar fracture of the left humerus, currently 
evaluated as 20 percent disabling.

2.  Entitlement to a higher rating for left shoulder 
disability, currently evaluated as 20 percent disabling.

3.  Entitlement to a higher rating for neuropathy of the 
middle, ring, and fifth finger of the left hand, currently 
evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for residuals of a 
fracture of the left radial shaft and left ulnar styloid 
scar, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for residuals of a 
fracture of the base of the left fifth finger, currently 
evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board notes that the veteran's representative submitted a 
statement on a VA Form 9 in December 2001.  At that time, it 
was noted that the veteran wanted to appear at a Travel Board 
hearing.  The veteran later submitted his substantive appeal 
in this case in March 2002, also on a VA Form 9.  At that 
time the veteran reported that he did not want a hearing.  In 
light of the veteran's latter submission, the Board considers 
the request for a hearing to be withdrawn.  See 38 C.F.R. 
§ 20.704(e) (2005).

The veteran's case was remanded to the RO for additional 
development in April 2004.  

REMAND

The veteran's case was originally certified on appeal to the 
Board in April 2002.  Changes in regulations pertaining to 
disabilities involving the fingers and skin were made 
subsequent to the case arriving at the Board.  See 67 Fed. 
Reg. 48,784-48,787 (July 26, 2002); 67 Fed. Reg. 49,590-
49,499 (July 31, 2002).

The Board wrote to the veteran to advise him of the changes 
in the regulations in December 2002.  The purpose of the 
letter was to provide the veteran with the required notice 
that his claim would be considered under both the prior and 
amended regulations.  The Board's letter was returned in 
March 2003 with a notice that the veteran had moved with no 
forwarding address.  It does not appear that the veteran was 
advised of the changes in regulations when his case was 
remanded in April 2004.  The VA Appeals Management Center 
(AMC) issued a supplemental statement of the case in August 
2005 that included the changes to the criteria for rating the 
fingers, but not those related to rating disabilities of the 
skin.  It is important that the veteran be notified of the 
changes relative to the skin because the issue of entitlement 
to a higher rating for residuals of a fracture of the left 
radial shaft includes a left ulnar styloid scar.  

The April 2004 remand orders included a request for the RO to 
schedule the veteran for a VA neurologic examination.  
Although the AMC awarded service connection in August 2005 
for neuropathy of certain fingers of the left hand and 
assigned a 10 percent rating, the veteran was afforded only 
an orthopedic examination on remand.  Although it appears 
that the single examination conducted in May 2005 was 
intended to address both orthopedic and neurologic 
manifestations, it did not, at least not with respect to any 
losses of sensation or neuritis or neuralgia.  In order to 
properly evaluate his service-connected disabilities a 
neurologic examination should be scheduled.

At his May 2005 VA examination the veteran reported that he 
was receiving Social Security disability.  The RO should 
contact the Social Security Administration (SSA) and request 
a copy of the Social Security award and any medical records 
relied upon by that agency.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the 
veteran in order to request that he 
identify the names, addresses, and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated him for 
the disabilities at issue since 
October 1999.  After securing the 
necessary releases, the RO should 
attempt to obtain copies of 
pertinent treatment records 
identified by the veteran, if any, 
that have not been previously 
secured, and associate them with the 
claims file.

2.  The RO should contact the SSA 
and obtain a copy of the agency 
decision and the medical evidence 
pertinent to the decision granting 
the veteran SSA disability benefits.

3.  The veteran should be afforded a 
neurologic examination to assess the 
degree of neurologic impairment 
resulting from the injuries that 
caused a fracture of the left 
humerus, neuropathy affecting the 
left fingers, fracture of the left 
radial shaft, and fracture of the 
base of the left fifth finger.  The 
examiner should review the claims 
file.  All necessary tests should be 
conducted.  The examiner should 
review the results of any testing 
prior to completion of the report.  
The neurologic examination report 
should identify each nerve affected 
by service-connected injury and 
assess the impairment of each nerve 
as causing mild, moderate, or severe 
incomplete 
paralysis/neuralgia/neuritis, or 
complete paralysis.  The report of 
examination must include the 
complete rationale for all opinions 
expressed.  

4.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues on 
appeal.  All potentially applicable 
rating criteria should be 
considered.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should include the 
changes to criteria for rating 
scars.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

